Case 0:20-cv-61912-DPG Document 42 Entered on FLSD Docket 11/10/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:20-cv-61912-DPG

   LARRY KLAYMAN,

                         Plaintiff,

                  v.

   INFOWARS, LLC, et al.,

                     Defendants.
   __________________________________/

                                      NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that MARISSEL DESCALZO enters her appearance as counsel

  for Defendant David Jones. Undersigned counsel request that copies of all papers, pleadings, and

  other correspondence in this case be directed to Marissel Descalzo at the below address.

  Date: November 10, 2020

                                                   Respectfully submitted,

                                                   TACHE,     BRONIS,    CHRISTIANSON        AND
                                                   DESCALZO, P.A.
                                                   150 S.E. 2 Avenue, Suite 600
                                                   Miami, Florida 33131
                                                   Telephone:    (305) 537-9565
                                                   Facsimile:    (305) 537-9567

                                                   By: /s/ Marissel Descalzo
                                                           Walter J. Taché, Esq.
                                                           Florida Bar No. 028850
                                                           wtache@tachebronis.com
                                                           service@tachebronis.com
                                                           Marissel Descalzo
                                                           Florida Bar No. 669318
                                                           mdescalzo@tachebronis.com
                                                           service@tachebronis.com
Case 0:20-cv-61912-DPG Document 42 Entered on FLSD Docket 11/10/2020 Page 2 of 2




                                                         David S. Wachen
                                                         Admitted Pro Hac Vice
                                                         david@wachenlaw.com
                                                         WACHEN LLC
                                                         11605 Montague Court
                                                         Potomac, MD 20854
                                                         Telephone:    (240) 292-9121
                                                         Facsimile:    (301) 259-3846
                                                         Counsel for David Jones



                               CERTIFICATE OF SERVICE

         I CERTIFY on this 10th day of November, 2020, a copy of the foregoing was served on

  all parties via CM/ECF.

                                                  By: /s/ Marissel Descalzo
                                                          Marissel Descalzo, Esq.




                                              2
